TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 29, 2014



                                       NO. 03-14-00195-CV


                     National City Bank and PNC Bank, N.A., Appellants

                                                  v.

        Memorial Service Life Insurance Co.; Lincoln Memorial Life Insurance Co.,
        National Prearranged Services, Inc.; and JoAnn Howard & Associates, P.C.,
          Special Deputy Receiver of Memorial Service Life Insurance Company,
                  Lincoln Memorial Life Insurance Company, Appellees




          APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
        VACATED AND DISMISSED AS MOOT -- OPINION BY JUSTICE ROSE


This is an appeal from the temporary injunction order signed by the trial court on March 20,

2014. Having reviewed the record, the Court agrees that the appeal is moot. Therefore, the

Court vacates the temporary injunction and dismisses the appeal as moot. The appellants shall

pay all costs relating to this appeal, both in this Court and the court below.